Decree, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about September 22, 1994, which granted the petition to compel the executor to pay petitioner funds held in a Totten trust, and order, same court and Surrogate, entered on or about April 8,1994, which denied respondent executor and remainder women’s application for additional disclosure, unanimously affirmed, without costs.
The change of account which was undisputedly executed by the decedent, coupled with the deposition testimony and affidavits of the bank officers explaining why the change to a trust in favor of petitioner was not immediately reflected on certain bank statements, were sufficient to establish that a valid Totten trust had been created, and the Surrogate properly concluded that the executor and remainder women had failed to raise a triable issue on the basis of their conclusory assertion that there may have been irregularities in the bank’s handling of the transaction. The court properly exercised its discretion in denying the application for additional disclosure in light of that already obtained and the tenuous basis for the request.
We have considered appellants’ other arguments and find them to be without merit. Concur—Rosenberger, J. P., Kupferman, Asch, Nardelli and Mazzarelli, JJ.